Citation Nr: 0916804	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for a service-connected 
skin disorder of the head, neck, arms, hands, legs, and feet, 
characterized as dermatitis or eczema, currently rated 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran had active military service from January 1962 to 
July 1988.  He received the Bronze Star Medal, three Air 
Medals, and the Combat Infantryman Badge for service in the 
Republic of Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that in pertinent part denied a compensable rating 
for foot dermatitis.

In a July 2004-issued rating decision, the RO granted an 
increased (10 percent) rating for dermatitis of the feet 
effective from July 31, 2002.  The veteran seeks the maximum 
benefit allowed by law.  Thus, the claim for a higher 
disability rating remains in controversy.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The veteran requested a hearing before an RO hearing officer, 
but he later withdrew that request.

In December 2007, the Board adjudicated multiple issues, but 
remanded three remaining issues.  Since then, the RO has 
granted all benefits sought on appeal except for an increased 
rating for dermatitis of the feet.  

In a December 2008-issued rating decision, VA's Appeals 
Management Center (AMC) recharacterized the service-connected 
dermatitis of the feet disability as "dermatitis or eczema 
of the head, neck, arms, hands, legs, and feet."  The issue 
on appeal, as shown on page 1, has been recharacterized to 
reflect this change.  The appeal for an increased rating 
remains viable.  Id. 






FINDINGS OF FACT

1.  Service-connected dermatitis or eczema of the head, neck, 
arms, hands, legs, and feet has been manifested throughout 
the appeal period by constant or near-constant itching.  

2.  Lesions covering 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are not shown.

3.  Use of systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during the past twelve-month period is not shown.  

4.  Ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptional repugnance 
is not shown.  


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for the 
service-connected skin disorder of the head, neck, arms, 
hands, legs, and feet, characterized as dermatitis or eczema 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.102 3.159, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notice was provided in November 2002, prior to the 
initial unfavorable decision.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.

VA's duty to notify was satisfied by way of a letters sent to 
the claimant in January and July 2008 that address all notice 
elements.  The letter informed the claimant of what evidence 
was required to substantiate the claim and of the claimant's 
and VA's respective duties for obtaining evidence.  

Because these VA notice letters were not sent prior to the 
July 2003 unfavorable decision on the matter, VA's duty to 
notify was not satisfied correctly.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of notice followed by readjudication of the 
claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), cures a timing 
defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of January and July 2008 letters sent 
to the claimant.  These two letters address all notice 
elements.  The letters informed the claimant of what evidence 
was required to substantiate the claim and of the claimant's 
and VA's respective duties for obtaining evidence.  Although 
the notice letters were not sent before the initial decision, 
this timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  The claimant has been afforded opportunity 
to participate in his claim and has been allowed time to 
respond.  VA has readjudicated the case by way of an SSOC 
issued in February 2009, after notice was provided.  For 
these reasons, it is not unfairly prejudicial to the claimant 
for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained any indentified VA record.  The claimant was 
offered a hearing; however, he declined.  He was afforded a 
VA medical examination in August 2008.  Neither the claimant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Dermatitis or eczema of the head, neck, arms, hands, legs, 
and feet has been rated 10 percent disabling for the entire 
appeal period (since July 31, 2002) under Diagnostic Code 
7806.  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 38 C.F.R. § 4.118 (2003).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  Dudnick v. Brown, 10 Vet. App. 79 (1997).  

Where a law or regulation changes during the pendency of a 
claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Pursuant to the former criteria of Diagnostic Code 7806, a 
10 percent evaluation requires exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area.  A 30 percent rating is warranted where there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

Pursuant to the revised criteria of Diagnostic Code 7806, if 
the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past twelve-month period.  Finally, a maximum 
rating of 60 percent under the revised criteria is warranted 
where the condition covers an area of more than 40 percent of 
the entire body or where more than 40 percent of exposed 
areas affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past twelve-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

A skin disability may also be rated as disfigurement under 
Diagnostic Codes 7800 through 7805; however, because 
disfigurement is not shown, those diagnostic codes will not 
be used.

In July 2002, the veteran reported a worsening of his 
"eczema" condition.  In October 2002, he reported treatment 
at VA Medical Centers at Birmingham, Montgomery, and 
Tuskegee.  

A December 2002 VA general medical examination report 
reflects that the examiner found callosities of the right 
foot and hardening at the bilateral plantar surfaces.  The 
diagnosis was lichen planus.  

A June 2004 VA general medical examination report reflects 
that the veteran reported taking Protopic(r) that provided some 
relief from itchy skin and he reported that there had been no 
change to his skin disorder. 

Pursuant to remand instructions, the Veteran underwent a VA 
dermatology examination in August 2008.  The dermatologist 
noted that either foot was asymptomatic.  The Veteran 
reported no recent dermatitis of either foot.  The examiner 
did find, however, that there was eczema of the upper 
shoulders, forehead, front of neck, arms, and back.  The 
Veteran used various creams and ointments and one oral agent, 
however, none of these were steroid-based.  The Veteran did 
not report any side effect from any medication.  The 
physician offered a diagnosis of eczema and estimated that it 
covered 15 percent of total body area and 2 percent of 
exposed surface area.  No weeping, skin breakdown, or 
infection was seen.  The forearms had scaly, lichenified, 
shiny lesions that the Veteran repeatedly scratched. 

From the above-discussed factual background, it is apparent 
that the service-connected skin disability has been 
manifested throughout the appeal period by constant or near-
constant itching.  Lesions covering 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are not 
shown, nor is use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more during the past twelve-month period.  Also not 
shown is ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptional repugnance.  
Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 30 
percent schedular rating under the former provisions of 
Diagnostic Code 7806 are more nearly approximated.  This is 
because there is near-constant itching and scratching of the 
forearms.  As mentioned, manifestations which could warrant a 
50 percent rating under the former rating criteria or a 60 
percent rating under the current rating criteria are simply 
not shown.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 30 percent schedular 
disability rating for dermatitis or eczema of the head, neck, 
arms, hands, legs, and feet is therefore granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

A 30 percent schedular rating for dermatitis or eczema of the 
head, neck, arms, hands, legs, and feet is granted, subject 
to the laws and regulations governing payment of monetary 
benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


